Citation Nr: 1016169	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-31 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for steroid-
induced osteoporosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
September 1989 and from September 1995 to January 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In August 2007 the Veteran appeared and testified at the RO 
in Jackson, Mississippi before the undersigned acting 
Veterans Law Judge, who was designated by the Chairman of the 
Board to conduct that hearing and to render a final 
determination in this case.  38 U.S.C.A. §§ 7101(c), 7102 
(West 2002).  A transcript of the hearing is of record.

During the Veteran's August 2007 hearing he testified that he 
thought his headaches and blurred vision may be associated 
with osteoporosis.  The Veteran also testified that he 
thought his service-connected osteoporosis was causing his 
nonservice-connected knee disability to worsen.  The issues 
of entitlement to service connection for headaches with 
blurred vision and aggravation of a knee disability, both as 
secondary to the Veteran's service-connected osteoporosis, 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was last provided a VA Compensation and Pension 
examination in February 2006.  During the Veteran's August 
2007 hearing, he testified that his osteoporosis pain was 
getting worse and that he was experiencing more weakness.  In 
addition, the Veteran testified that a new bone density scan 
showed that he had developed a new problem on the upper half 
of his spine.  This occurred after his February 2006 VA 
examination.  He testified that the primary areas the 
osteoporosis affects are the right arm, left shoulder and the 
upper and lower spine.  The Veteran stated that he was 
receiving regular treatment from VA.  The last VAMC Memphis 
system treatment records in the claims file are from June 
2006.  More recent treatment records should be obtained.  See 
38 C.F.R. § 3.159(c)(2) (2009).  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  Given the Veteran's 
contentions and testimony of worsening and additional 
symptoms and that fact the February 2006 bones examination 
report is over four years old (and could not attribute the 
Veteran's symptoms to his osteoporosis), the Board finds that 
a contemporaneous and thorough VA examination should be 
conducted.  The Board notes that the Veteran is entitled to a 
new VA examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  This examination is to determine the current 
severity of the Veteran's steroid-induced osteoporosis 
disability.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VAMC Memphis system 
treatment records from June 2006 to the 
present pertaining to his service 
connected osteoporosis.  

2.  After the above has been completed, 
schedule the Veteran for a VA examination 
by a doctor qualified to determine the 
current nature and severity of his 
service-connected steroid-induced 
osteoporosis.  The claims file should be 
made available for the examiner to review, 
and the examination report must indicate 
that this was accomplished.  All necessary 
tests or studies should be conducted.  

a)  The examiner should describe all 
symptoms and manifestations due to 
osteoporosis for each affected body 
part and differentiate which symptoms 
are due to the Veteran's service-
connected osteoporosis versus his 
various nonservice-connected 
disabilities, such as generalized 
arthritis and degenerative joint 
disease.  Each body part affected by 
osteoporosis must be specifically 
identified.  A complete rationale 
should be given for all opinions and 
conclusions.  

b)  The examiner should then determine 
the current severity of the Veteran's 
service-connected osteoporosis 
disability for each body part affected.  
All necessary tests or studies should 
be conducted.  The examiner should 
describe all symptoms including pain or 
weakness and functional impairment, if 
present.  The examination of each 
affected body part should include all 
necessary testing, specifically range 
of motion studies.  Based on objective 
demonstration of repetitive motion of 
the body parts, the examiner should 
also determine whether there is 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  A complete rationale 
should be given for all opinions and 
conclusions.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



